Name: Commission Regulation (EEC) No 1955/89 of 30 June 1989 amending Regulation (EEC) No 1684/89 adopting exceptional measures for the market in beef and veal in Italy
 Type: Regulation
 Subject Matter: trade policy;  animal product;  distributive trades;  Europe;  agricultural structures and production
 Date Published: nan

 1 . 7. 89 Official Journal of the European Communities No L 187/ 107 COMMISSION REGULATION (EEC) No 1955/89 of 30 June 1989 amending Regulation (EEC) No 1684/89 adopting exceptional measures for the market in beef and veal in Italy HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) Of Regulation (EEC) No 1684/89, '30 June 1989' is hereby replaced by * 14 July 1989'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 23 thereof, Whereas Commission Regulation (EEC) No 1 684/89 (3) provides for a private storage aid scheme in the beef and veal sector in Italy with an obligation to submit applications by 30 June 1989 at the latest ; whereas, in view of the persistent difficulties on that market, the date 30 June 1989 should be replaced by 14 July 1989 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 61 , 4. 3 . 1989, p . 43 . 0 OJ No L 164, 15. 6. 1989, p . 24.